Citation Nr: 1609084	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-38 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II (DM II).

2.  Entitlement to service connection for hypertension (HTN).

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard on active duty from: June 30, 1986 to August 23, 1986; January 10, 1989 to August 21, 1990; February 20, 1991 to May 23, 1991; and from January 3, 2002 to January 2, 2003.

Procedural History

These issues come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for DM II and HTN (July 2009) and granted entitlement to service connection for PTSD, assigning a 10 percent disability rating (January 2010) and then increased the PTSD disability rating from 10 percent to 30 percent disabling (July 2010).  The Veteran submitted notices of disagreement (NODs) in July 2009 and April 2010, respectively.  A statement of the case was issued in July 2010, and the Veteran timely perfected his appeal in September 2010.  Jurisdiction of the Veteran's claims was subsequently transferred to the Denver, Colorado, RO.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in February 2015 via video conference between the Board's central office in Washington, DC and the RO in Denver, Colorado.  Though some portions of this transcript are unintelligible, the majority of the testimony was understandable and recorded.  The Board notes that the Veteran declined the opportunity to testify at a second Board hearing.  See Veteran's Statement, March 3, 2015.

The issue of entitlement to a TDIU is part of the Veteran's appeal of the rating assigned for PTSD because the Veteran raised the issue of unemployability due to his PTSD during the course of his appeal of the initial rating assigned for his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  The Board takes jurisdiction of this issue because it has jurisdiction over the PTSD rating issue. 

The issue of entitlement to service connection for HTN is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) for further consideration.


FINDINGS OF FACT

1.  During his February 2015 Board video conference hearing, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw his appeal of the claim of entitlement to service connection for DM II.

2.  The Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas due to his impaired impulse control, obsessional rituals, sleep disorder, nightmares, and inability to interact with others; his PTSD has never resulted in total occupational and social impairment due to any symptom prior to July 22, 2009 (the date of the claim).

3.  The Veteran's PTSD has rendered him unable to secure and follow a substantially gainful occupation since July 2009, but neither his PTSD nor any of his other service-connected disabilities, acting alone or together, rendered him unable to secure and follow a substantially gainful occupation prior to July 2009.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the matter of entitlement to service connection for DM II have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5110(a), 5107 (West 2014); 38 C.F.R. § 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9411 (2015). 

3.  The criteria for a 100 percent disability rating for PTSD have never been met in this case.  38 U.S.C.A. §§ 1155, 5110(a), 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9411 (2015). 

4.  The criteria for a TDIU have been met for the period beginning on July 22, 2009, the date of the Veteran's original claim for PTSD.  38 U.S.C.A. § 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Except for appeals withdrawn on the record at a hearing, as in the present case, appeal withdrawals must be in writing and include the name of the Veteran, the applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b) (2015).

The Veteran perfected an appeal with respect to the issue of entitlement to service connection for DM II in September 2010.  During his February 2015 Board video conference hearing with the undersigned, the Veteran indicated that he wished to withdraw his appeal with respect to this issue.  See Board Video Conference Hearing Transcript (Tr.), February 2, 2015, p.2.  As a result of this statement, which meets the requirements of 38 C.F.R. § 20.204, no allegations of error of fact or law remain before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c) (2015).  Accordingly, this matter is dismissed.

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2009.  To the extent that any of the notice was not provided until after the initial adjudication by the RO, the timing error is harmless error.  This is because the Veteran had a meaningful opportunity to participate in the processing of his claim and the RO readjudicated the claim in the January 2010 rating decision and the July 2010 statement of the case.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are multiple personal statements from the Veteran, his family, and his former employer.  VA also provided an adequate examination in this case, in January 2010.  

As indicated above, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned AVLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the February 2015 hearing, the undersigned AVLJ identified the issues on appeal.  Also, the Veteran's representative elicited detailed information as to the symptoms suffered by the Veteran.  There is no indication that there is insufficient evidence to assign a disability rating for Veteran's PTSD or that there is any existing relevant evidence not associated with the claims file.  It is clear from the hearing transcript that the Veteran testified as to all symptoms that he believes to be the result of his PTSD.  This is not a case where it could be said that evidence regarding a specific aspect is deficient.  Based on these facts, the Board finds that there has been compliance with the Court's holding requiring that the issue be "explained . . . in terms of the scope of the claim for benefits," and that any "outstanding issues material to substantiating the claim" are fully explained.  See Bryant, 23 Vet. App. at 497.  Significantly, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Neither the Veteran nor his representative has identified, nor does the record otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  The Merits of the Claim

The Veteran contends that his PTSD symptoms are more disabling than reflected by his currently assigned 30 percent disability rating.  The Board concurs.

Relevant Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

This appeal arises from the rating decision in which service connection was established for PTSD.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability due to PTSD is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2015).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM) (IVth edition) prior to a regulatory change effective August 4, 2014.  38 C.F.R. § 4.130 (2014).  The regulation has been changed to reflect the current DSM, the DSM V. The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.  In the present case, the Veteran filed his claim prior to the August 4, 2014 regulatory change and involves the assignment of GAF scores in the relevant medical evidence.  As such, the DSM-IV is for application. 

GAF scores ranging between 71 and 80 are assigned when, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Board must also consider whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2015).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

An extraschedular rating can also be based on the collective effect of other service-connected disabilities acting with the disability the rating of which is on appeal.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Id.  Marginal employment shall not be considered substantially gainful employment.  Id. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2015).  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  Id. 
Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  Implementing regulation provides that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).

Analysis

In an April 2005 VA outpatient mental health consult, the Veteran stated that he slept only two to three hours per night.  He reported waking up frequently to check the perimeter of his home and to check on his children.  His wife reported that he was always angry, irritable, and short-tempered.  Upon mental status examination, the examiner indicated the Veteran was notable for: depressed affect; rational cognitions; no psychotic ideations; no suicidal ideations; much denial and suppression; major sleep disturbance; concentration problems; strong work ethic; tenacious personality; some PTSD symptoms; married 6 years - third marriage; 16 year old daughter and 15year old son from first marriage living with him; as well as his 7 year old son and 13 year old step-daughter with current wife.  See VA Outpatient Treatment Record, April 20, 2005.

In May 2005, at his VA psychiatric initial assessment, the Veteran again complained of sleeping problems with life-like, vivid dreams.  He indicated that he saw dead children in Afghanistan and had dreams of dead children with the faces of his children.  He also noted that he had some feelings of sadness.  He stated that others complain that he is irritable.  On mental status examination, the Veteran did not report racing thoughts or mood swings.  The examiner found: normal thought content; no suicidal or homicidal ideation; no altered perceptions; and adequate insight.  He was diagnosed with depression, not otherwise specified, and PTSD.  See VA Outpatient Treatment Record, May 13, 2005.
The record is silent for any VA psychiatric treatment between May 2005 and May 2009.  However, it is clear that the Veteran became more aware of his PTSD symptoms and how they were manifesting, due to his filing of his original claim in March 2009.  In May 2009, the Veteran was seen at a VA outpatient treatment clinic for a psychiatric initial assessment update.  At that time, the Veteran reported that his marriage was collapsing.  He endorsed having continued nightmares and indicated that his behavior had been consistent since his last appointment with no changes.  See VA Outpatient Treatment Record, May 8, 2009.  In August 2009, a VA mental health treatment note indicated that the Veteran had lost his job in July 2009.  He continued to seek employment but was not successful.  The examiner noted that the Veteran was maintaining improvement but was still somewhat irritable and hypervigilant.  He continued to experience on-going nightmares and mainly kept to himself, despite not complaining of significant depression.  Upon mental status examination, the Veteran demonstrated: appropriate appearance; good grooming; cooperative demeanor; good eye contact; normal psychomotor activity; his cognition was within normal limits; thought process revealed a normal rate and volume of speech with coherent, logical responses and no evidence of a thought disorder; no delusions, hallucinations, suicidal or homicidal ideation; downhearted mood; and blunted affect.  See VA Outpatient Treatment Record, August 26, 2009.

In October 2009, during a VA outpatient treatment session, the Veteran reported that he was still not working and felt down, anhedonic, and helpless, but was happy to see his son every two weeks.  He continued to endorse nightmares with improved explosiveness and irritability.  On mental status examination, the Veteran demonstrated: appropriate appearance; good grooming; cooperation; good eye contact; cognition within normal limits; normal thought process and speech volume; no delusions, hallucinations, suicidal or homicidal ideation; depressed mood; and less blunted affect.  The examiner's assessment was PTSD, dysthymia, and alcohol abuse in short term remission.  See VA Outpatient Treatment Record, October 26, 2009.  

The Veteran was afforded a VA PTSD compensation examination in January 2010.  At that time, the Veteran reported that he was receiving current treatment for depression and anxiety.  He noted that his current symptoms included depression (e.g. sleep difficulties, loss of interest, low energy, poor concentration, variable appetite, restlessness).  His symptoms were experienced daily, were mild, and had been present for the prior two years.  Regarding his family relationships, the Veteran was separated from his wife but his daughter and son-in-law were living with him while attending school.  See VA PTSD Examination Report, January 25, 2010.

Upon mental status examination, the Veteran: was clean, casually dressed; demonstrated spontaneous speech; was cooperative; noted his mood was "okay"; was oriented by time, place, and location; demonstrated an unremarkable thought process and content; did not endorse delusions, hallucinations, suicidal or homicidal ideation; complained of difficulty sleeping; did not endorse obsessive or ritualistic behavior; did not experience panic attacks; had good impulse control; had minor memory issues; experienced recurrent and intrusive distressing recollections of his stressor events, including images, thoughts, or perceptions; had recurrent distressing dreams of the event; avoided activities, places, or people that arouse recollections of the trauma; had markedly diminished interest or participation in significant activities; had feelings of detachment or estrangement from others; had difficulty falling or staying asleep; had irritability or outbursts of anger; had difficulty concentrating; and demonstrated hypervigilance.  The VA examiner noted that such disturbances caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  Id.

The Veteran stated that his symptoms were chronic.  He reported nightmares that varied in frequency from once per week to several times per week.  He experienced sporadic, intrusive memories and attempted to avoid any reminders of his stressors.  He experienced hyperarousal symptoms daily, according to situations and cues.  The Veteran attributed his distrust of people and loss of interest in most things to his stressful exposure.  With respect to employment, the Veteran noted that he was unemployed at the time of the examination.

Overall, the VA examiner noted the following changes in the Veteran's functional status and quality of life after his trauma: unemployment; separation from his wife; and loss of interest in physical health.  With respect to social and occupational functioning, the Veteran demonstrated: no total social or occupational impairment; no deficiencies in judgment, thinking, family relations, work, mood, or school; no reduced reliability and productivity due to PTSD symptoms; capability of working without periods of inability to work due to PTSD; PTSD signs and symptoms that were transient or mild; and decreased work efficiency during periods of significant stress.  The Veteran's symptoms included sleep impairment, irritability, concentration decline, and lack of trust.  Id.

In February 2010, the Veteran participated in a VA mental health diagnostic study.  The Beck Depression Inventory revealed a RAW score of 44, indicating severe depression.  The symptoms typically associated with severe depression include: loss of pleasure; self-dislike; agitation; loss of interest; indecisiveness; loss of energy; and changes in sleeping pattern (less).  In the Veteran's case, DSM-IV criteria B, C, and D, were met, indicating severe depression.  See VA Mental Health Diagnostic Study, February 26, 2010.

In April 2010, the Veteran was seen at the VA outpatient treatment center for routine assessment.  At that time, the examiner indicated that the Veteran sat wringing his hands, looking all over the room in a hypervigilant state, kept his head down, and spoke in a dysphoric pattern.  The Veteran stated that he tried to hide how he truly feels from mental health professionals because he is afraid of being "locked up" for being very ill.  He felt that having a mental illness means that he is "weak" and he felt ashamed.  He indicated that his marriage not going well.  His wife says he does not trust her and that he is agitated all the time and forgetful.  The Veteran maintained a close relationship with his son, but otherwise reported feeling mostly detached and would rather be alone.  See VA Outpatient Treatment Note, April 13, 2010.

Upon mental status examination, the Veteran's appearance was normal.  He had a calm attitude and demonstrated normal speech and motor skills.  His mood was dysphoric and his affect was mood congruent.  His thought-process was logical, coherent, organized, and goal-directed.  Thought content was of worthlessness and guilt.  The Veteran demonstrated passive suicidal ideation but had no intent or plan.  There was no indication of homicidal ideation.  There was no disturbance in perception; the Veteran was clear, attentive and aware.  Memory and concentration were intact to conversation and there was adequate personal insight.  Judgment capacity was normal; the Veteran was responsible for his own actions and had the full capacity to understand and consent to a treatment plan.  The Veteran complained of insomnia and reported only being able to sleep two to four hours per night.  He stated he had less than normal energy.  His GAF score was 50.  Id.

In June 2010, the Veteran was again seen for VA psychiatric treatment.  At that time, he indicated that he was working on his marriage.  His future daughter-in-law would be living with him while his son was deployed to Afghanistan and he was assisting with the planning of his son's wedding before his deployment.  The Veteran stated that he continued to experience difficulty focusing.  His mental status examination and GAF score (50) were consistent with the findings in his April 2010 VA treatment report.  See VA Outpatient Treatment Note, June 21, 2010.

In addition to the aforementioned VA treatment records and the VA Compensation Examination, the Veteran's claims file also contains multiple personal, buddy, and employer statements in support of his claim.  For illustrative purposes, the Veteran submitted a July 2001 Counseling Report from his previous employer B.F.S., which contained a letter to the Veteran's Army Reserve captain, asking if his two week summer training could be rescheduled due to the integral role the Veteran played at work and his value.  See Statement from B.F.S., July 11, 2001.  After his return from Afghanistan, B.F.S. counseling reports dated in March 2003 cited the Veteran for insubordination, gross misconduct and a negative attitude.  See B.F.S. Counseling Reports, March 6 and 17, 2003.  A January 2006 report from U.F.P. indicated that the Veteran was disciplined for expressing negative comments about management and lacking proper customer support mentality.  See Statement of U.F.P., January 8, 2006.  The Veteran was subsequently terminated from U.F.P. in March 2007.  In April 2008, the Veteran's former employer S.T., L.L.C, submitted a statement indicating that between 2007 and 2009, the Veteran's behavior included anger issues and lashing out at customers and shop staff.  The Veteran was unable to stay on task, taught scuba classes unkempt, and was unprepared.  He was subsequently fired.  After discussing this behavior with the Veteran, S.T., L.L.C. briefly rehired the Veteran in 2009, but after three weeks, his previous behavior recurred and he was again terminated.  See Statement of S.T., L.L.C., April 8, 2010.
The Veteran's wife, D.M.R., also submitted a statement in April 2010.  She stated that she began dating the Veteran in August 1996, and they were subsequently married in September 1998.  Prior to his deployment to Afghanistan in 2002, the Veteran enjoyed spending time with his family and playing with his children.  He took good care of himself with respect to eating and working out and rarely drank alcohol.  Overall, the D.M.R. reported that he was wonderful to be around.  After his return from Afghanistan, she reported that he was a different person.  He was very quickly angered, rarely slept, and when he was able to sleep, he would wake up screaming from nightmares.  On one occasion, the Veteran attempted to choke D.M.R. in his sleep.  He refused to discuss his wartime experiences and became extremely reclusive and secretive.  The Veteran reportedly became abusive both mentally and physically, requiring D.M.R. to obtain a restraining order.  He would also reportedly destroy the children's toys and furniture in his rage.  The Veteran and D.M.R. separated in 2004, 2005, and 2009.  See Statement of D.M.R., April 15, 2010.

D.M.R. also reported that she worked with the Veteran between 2008 and 2009.  During that time, they shared an office.  D.M.R. reported that the Veteran often lost his temper, was very anxious, and destroyed the employer's furniture.  "He was like a tiger in a cage, racing back and forth waiting for the next thing to attack."  The Veteran would disappear from the office and D.M.R. would find him in an empty office space downstairs, often in the dark.  D.M.R. expressed surprise that the Veteran was not terminated from his employment sooner due to his behavior.  Id.

D.M.R. expressed fear that she never knew what to say, as it was never clear what would "set him [the Veteran] off."  She also detailed a vacation experience where his anger toward their friends on the trip was extremely disproportionate to the prank played on him.  Since his return from Afghanistan, D.M.R. reported that he was unshaven, had gained a significant amount of weight, and demonstrated no desire to take care of himself.  His drinking increased and he demonstrated hypervigilant behavior both at home and when out in public places.  The Veteran also stated that his family would be "better off" if he were dead.  Id.
The Veteran's son, B.E.R., II, also submitted a statement in support of his father's claim.  B.E.R., II, noted that since his return from Afghanistan, the Veteran was unable to concentrate and often lost his train of thought.  He also made statements such as "I wish I would just die," and "I let everybody down."  The Veteran was awake constantly and developed paranoid habits.  He would check the house and backyard with a loaded gun nightly and would set and reset the house alarm at least twice per night, if not more times.  B.E.R., II, noted that the Veteran could not focus on a hobby or a chore for too long and was very short-tempered and irritable in public.  It was noted that the Veteran had lost most of his friends and he clearly intended to isolate himself.  This behavior was a far cry from the man who was very social and involved in his community prior to his deployment.  B.E.R., II, indicated that after his own deployment to Iraq and his constant interaction with other soldiers, saying his father had PTSD "would be an understatement."  B.E.R., II, concluded that following his return from Afghanistan, the Veteran was completely changed, drained of energy, and consumed by paranoia.  See Statement of B.E.R., II, April 15, 2010.

In February 2015, the Veteran and his wife testified before the undersigned AVLJ.  At that time, the Veteran stated that his current PTSD symptoms included nightmares of seeing the bodies of dead children with the faces of his children, similar to what he saw in Afghanistan.  See Hearing Tr. at 12.  Overall, he reported that he did not sleep well, frequently dreamed of his stressor events, felt out of touch with people, did not trust them, and noted that he got along better with his dogs than with people.  Id. at 13.  When he was working, the Veteran stated that he was told he was a "ticking time bomb" because he did not work well with others.  Id.  The Veteran stated that he had not been employed since 2009.  In fact, he had moved from Jacksonville, Florida to a small town in Colorado to get away from city life and to be more remote.  Id. at 14.

The Veteran and his wife reported that they have separated a number of times over the years since his return from Afghanistan.  Id. at 15.  D.M.R. noted that the Veteran suffers from constant nightmares and that she has woken up many times with his hands around her throat.  He has also punched and kicked her during these episodes.  Id.  D.M.R. also stated that she is unable to sleep at the same time as the Veteran due to his violent sleep habits and that he is paranoid about being attacked by people and does not trust others.  Id. at 17.  Further, D.M.R. was very concerned that her 17 year old son has taken up these behaviors (i.e. checking the perimeter, going for a gun if someone comes to the door, etc.).  Id.  

D.M.R. noted that she has a very difficult time communicating with Vet - he often misunderstands her and becomes very angry - they do not communicate.  Id. at 18.  The Veteran stated that it took him a long time to recognize his issues and to seek help.  He experienced lapses of time during the day where he day dreams of incidents in service; has trouble remembering things.  He also stated that his condition has not changed since his last VAX in 2010.  Id. at 19.  With regard to daily routine, the Veteran did not leave the house often but does interact with wife and son and periodically with his brother.  He also did not do much to assist around the house with chores.  Id. at 22.  Notably, the Veteran moved to Colorado to get away from everyone; he has no friends there.  He has no regular social activities, angers easily, and suffers from panic attacks two to three times per week.  Id. at 25.  The Veteran denied experiencing any suicidal or homicidal ideation.  Id.

The VA treatment records, VA PTSD compensation examination, statements from the Veteran, as well as statements from the Veteran's family, all support a finding that the Veteran is entitled to a higher disability rating.   All of the medical treatment records indicate that the Veteran suffers from persistent depression, sleep disturbance, recurrent nightmares, obsessional rituals with checking and re-checking the perimeter of his home, and impaired impulse control.  In fact, as evidenced during his Board hearing, the Veteran's inability to function around people caused him to move his family to a remote location in Colorado, where he had no friends or family, in order to stay away from people.  The aforementioned symptoms were also verified by the Veteran's wife, son, and former employers.  Further, his GAF scores have consistently be noted in the 50s, demonstrative of severe disability.  While the Board is certainly aware that the symptoms listed in the Rating Schedule at each disability percentage are meant to represent examples of possible behavior and symptomatology, the Veteran has consistently demonstrated the majority of the criteria listed under the 70 percent disability rating.  See 38 C.F.R. § 4.130 (2015).
The evidence establishes that the Veteran's current PTSD symptoms were present when he initially filed his claim in July 2009.  The Board will thus resolve reasonable doubt in the Veteran's favor and find that he met the criteria for a 70 percent disability rating for PTSD during the entire appeal period.  At that time he filed his initial claim, the Veteran was unable to secure and follow a substantially gainful occupation and he met the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The Board does not find that the facts support an earlier date for this award.

While the Board is certainly aware of the daily struggles the Veteran must face, his symptoms do not more nearly approximate a 100 percent rating.  He has demonstrated no impairment in thought process or communication.  In fact, his medical treatment records indicate that while his other PTSD symptoms were severe, his abilities to communicate and think were intact.  At no time did the Veteran demonstrate persistent delusions or hallucinations or endorse homicidal or suicidal ideation.  While his wife did indicate that the Veteran did not do much to assist her in the upkeep of their home, there is no indication that he was not able to perform activities of daily living.  He also did not endorse any disorientation to time or place, demonstrate memory loss for names of close friends and/or relatives, etc.  Again, the Board is certainly aware that the criteria listed in the Rating Schedule are not definitive; however, there is no showing of symptoms listed for the 100 percent disability rating or symptoms that are of similar duration, frequency, and severity.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board notes that, in addition to PTSD, the Veteran is service-connected for right elbow bursitis (considered 10 percent disabling), bilateral knee strain (considered 10 percent disabling for each knee), tinnitus (considered 10 percent disability), and bilateral hearing loss (considered noncompensable).  The evidence does not show that these disabilities render the Veteran unable to secure and follow a substantially gainful occupation, either acting alone or with his PTSD, prior to the assignment of a 70 percent disability rating for PTSD.


Furthermore, the evidence does not show a collective effect of these other service-connected disabilities acting with the Veteran's PTSD to make his disability picture an unusual or exceptional one.  Rather, he is appropriately compensated for each disability by the Rating Schedule.  The Rating Schedule provides for different levels of impairment due to PTSD, including impairment greater than what the Veteran has had during any period on appeal.  Further, the symptoms listed in the Rating Schedule are not an exhaustive list, but rather the regular schedular criteria contemplates symptoms of similar severity, duration, and frequency as those listed for each disability rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115-117 (Fed. Cir. 2013).  As such, the Board finds that the regular schedular criteria contemplate the Veteran's symptomatology due to PTSD.  For these reasons, the Board declines to remand the case for referral for extraschedular criteria under 38 C.F.R. § 3.321(b) for any period on appeal. 

In summary, the evidence is at least in equipoise that the Veteran's PTSD symptoms have resulted in occupational and social impairment in most areas as of the date of his claim, but have not resulted in more than occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to that date.  Similarly, the evidence is at least in equipoise showing that the Veteran has not been able to secure and follow a substantially gainful occupation due to his service connected PTSD as of July 2009, but that prior to that date his service-connected disabilities have not resulted in his inability to secure and follow a substantially gainful occupation during any period on appeal.

For these reasons, the Board grants the appeal as to a 70 percent disability rating for PTSD and a TDIU as of the date of this claim (July 22, 2009), denies the appeal as to any higher or additional disability rating for any period on appeal, and concludes that referral for extraschedular consideration is not warranted.  As to the portion of the appeal denied, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).



ORDER

The claim of entitlement to service connection for DM II is dismissed.

A 70 percent disability rating is granted for PTSD for the period beginning July 22, 2009, the date of the Veteran's claim.

A TDIU is granted for the period beginning July 22, 2009, the date of the Veteran's claim.


REMAND

The remaining issue on appeal, HTN, must be remanded so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  This includes providing a VA compensation examination.

Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding VA treatment records with the claims file, schedule the Veteran for an appropriate examination to determine if any current HTN had its onset during his active service or within one year of active service or was caused by his active service.  The claims file, including a copy of this Remand, should be provided to the VA examiner, the VA examiner should review the claims file in conjunction with the examination, and the VA examiner should annotate his or her report as to whether the claims file was reviewed.  

The VA examiner should state whether the Veteran has HTN or has had HTN at any time since he filed his claim in March 2009 and, if so, to provide a medical opinion as to whether it is at least as likely as not that such HTN had onset during or was caused by his active duty service. 

The rationale for the requested opinion should be provided.  If the VA examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, VA the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the issue of entitlement to service connection for HTN.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


